DETAILED ACTION
Information Disclosure Statement
The information disclosure statement has been received and considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4,5,7,9,11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4,5,7 and 11 the limitation of “exhibits/exhibiting” is not understood.  It is unclear whether the claimed structure which follows is to be included or not in the claim.
Claim 9 last line “the third control pressure” lacks antecedent basis.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claim s 1-3,9-12,14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riley et al. U.S. 10,780,871 in view of Niglas et al. U.S. 2018/0273012.
Regarding claim 1 Riley et al. shows in figures 1 and 2 a system nearly identical in structure to that of applicant’s as readily apparent from the figures.  Note in figure 2 the provision of an optional pressure protection valve 176 which may be considered to be a trailer protection valve assembly.  Note pneumatic control port at 116.
Lacking is a specific showing of the structure of the valve as per applicant’s at 12.
Niglas shows a tractor protection valve at 100,106.
One having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have substituted a pressure control valve as shown by Niglas at 100, for the valve assembly at 176 in Riley, simply as the obvious substitution of one well known valve in the art for another dependent upon such well known engineering factors as costs and/or availability and vehicle application.
Regarding claims 2,3 as broadly claimed, these limitations are met.
Regarding claim 8 note in figure 1 of Riley the trailer supply unit 54, trailer supply port 114 or 116 and a supply control unit 56.
Regarding claims 9-12,13-21 due to the close similarity in structure and function to that of applicant’s design, Riley as modified by Niglas, is considered to meet the claimed limitations as readily apparent from the drawings.
ClaimS 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riley/Niglas as applied to claim 1 above, and further in view of Kiel et al. U.S. 2013/0214588].
Regarding claim 4 Riley, as modified, lacks specifically show a ‘redundancy port’ as claimed.
However Kiel at 226 shows such a port on the trailer control device 146.
One having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have provided a pressure redundancy system in the form of a dual air circuit system, including one or more ports, in Riley, as taught by Kiel, for increased because of the redundancy of having a dual air circuit system on the tractor, the circuit with the greatest air pressure will be the source of air for the trailer. This ensures (for instance) that if there is a failure to either the front or rear axle air circuits on the tractor/trailer, the trailer brakes will still operate.
	Regarding claims 5,6 these limitations are capable of being met, as broadly claimed.
Claims 7,13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riley/Niglas as applied to claim 1 above, and further in view of Bensch et al. 7,832,813.
Regarding claims 7,13 Riley lacks showing a sensor arrangement and parking brake unit.
The reference to Bensch shows a sensor at 32 in a parking brake module 10.
It would have been obvious to incorporate such a sensor and parking brake module in the device of Riley as modified, since such systems are commonly provided with parking brake modules (even if not discussed) as a matter of national highway safety regulations. Further incorporating such sensors makes it possibly to modulate the braking pressure to the brake cylinders to prevent unwanted locking of the brakes.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123.  The examiner can normally be reached on 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



7/28/21